     Case 2:14-cv-00775-KJM-DMC Document 153 Filed 09/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRANVILLE WILLIAM SMITH, IV,                      No. 2:14-CV-0775-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    B AUBUSHON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s sixth motion for an extension of time to

19   file objections to the findings and recommendations issued on March 31, 2020. See ECF No.

20   151. For the reasons stated in the Court’s order denying Plaintiff’s fifth motion, see ECF No.

21   150, Plaintiff’s sixth motion is also denied. The objections filed on September 21, 2020, are

22   untimely.

23                  IT IS SO ORDERED.

24

25   Dated: September 29, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
